Citation Nr: 0842084	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-38 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating beyond 50 percent for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from September 
1966 to September 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That decision granted service 
connection for PTSD and assigned a 50 percent evaluation, 
effective from August 20, 1996.  The RO also denied 
entitlement to a TDIU in August 2005.  The veteran has 
disagreed with these denials and this appeal ensued.  


FINDINGS OF FACT

1.  For the entire appeal period, the veteran's service-
connected PTSD is manifested by a demonstrable inability to 
obtain or retain employment.  

2.  The grant of a 100 percent schedular evaluation for the 
service-connected PTSD renders moot the claim for entitlement 
to TDIU.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for the 
veteran's PTSD have been met, effective from August 20, 1996.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (1996) (2008).

2.  The veteran's claim for a TDIU is dismissed as moot.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  The medical evidence demonstrates that the 
veteran is totally socially and occupationally impaired and a 
100 percent rating for PTSD is therefore granted for the 
entire appeal period.  In light of this result, a detailed 
discussion of VA's various duties to notify and assist is 
unnecessary because any potential failure of VA in fulfilling 
these duties is harmless error.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  

Increased Initial Evaluation for PTSD

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  In cases where the 
original rating assigned is appealed, consideration must be 
given to whether the veteran deserves a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

In this case, the RO assigned a 50 percent rating for PTSD 
effective from August 20, 1996.   New rating criteria for 
psychiatric disabilities were promulgated and have been in 
effect since November 7, 1996.  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  When an increase 
is warranted based solely on the revised criteria, the 
effective date for the increase cannot be earlier than the 
effective date of the revised criteria.  See 38 C.F.R. § 
5110(g) (West 2002); VAOGCPREC 3-2000, 65 Fed. Reg. 33422 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997). 

Under the old diagnostic criteria for rating psychiatric 
disorders, in effect prior to November 7, 1996, a 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people 
when reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment 
warrants a 50 percent evaluation.  A 70 percent rating will 
be assigned when the ability to establish and maintain 
effective relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation is 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or where 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
In Johnson v. Brown, 7 Vet. App. 95 (1994), the Court held 
that each of the criteria for a 100 percent rating is a 
separate and independent basis for an award of a total 
disability rating under code 9400 et seq.

Under the new rating criteria, effective November 7, 1996, 
PTSD is rated 50 percent disabling when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

Under this diagnostic code, a 70 percent rating is assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See, 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).  

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).   

VA outpatient treatment records from 1998 to 2006 as well as 
VA examination reports in 2005 and 2006 have been reviewed.  
Outpatient treatment records show that in June 1998, the 
veteran reported anger and irritation, flashbacks and 
intrusive thoughts, as well as difficulty sleeping.  His mood 
was depressed and his affect was flat.  His GAF was 41.  
Similar findings were noted in August, October, and December 
1998, on each occasion with a GAF of 41.  Treatment continued 
in 1999, 2000, 2001 and 2002 with continuing complaints, and 
GAF scores noted between 40 and 45.  In August 2000, the 
veteran was noted to have a depressed mood and a labile 
affect with a GAF of 38.  In November 2000, his GAF was 41.  
In March 2001, and August 2001, his GAF was 41.  During a 
clinical visit in November 2001, it was noted that the 
veteran had been a patient with the PTSD clinic for an 
extended period of time; and that he had been receiving 
treatment at the PTSD clinic since 1993.  It was also noted 
that the veteran has been involved in individual, group and 
pharmacotherapy for his diagnosed condition of PTSD.  The 
examiner stated that the veteran's condition was not only 
serious, but his prognosis for recovery was very guarded.  It 
was noted that due to his chronic, severe PTSD, he is not 
able to perform any type of meaningful employment.  It was 
reported that his family relationships have been and continue 
to be damaged by his PTSD.  The reported diagnosis was PTSD, 
chronic, severe.  The GAF was 43.  The Axis IV finding was 
problems with social environment-severe isolation and 
occupational-unemployable.  

VA records show that in December 2001, a GAF of 43 was 
assigned.  VA outpatient treatment records show that the 
veteran was seen in January 2002 for individual therapy.  He 
reported having continuing intrusive memories of combat 
experiences and feelings of anxiety and depression.  He 
reported restless sleep and continuing nightmares.  He also 
stated that he was hypervigilant.  His affect was reported to 
be restricted and his mood was anxious and depressed.  His 
thoughts progressed logically.  The finding was, PTSD and the 
GAF was 45.  Later that same day he was seen by a VA 
psychiatrist.  The veteran reported having intrusive thoughts 
about Vietnam, and problems with anger, irritability and 
agitation.  His mood was depressed, and his affect was flat.  
A GAF of 41 was assigned.  In March 2002, the veteran was 
seen with complaints of anxiety and PTSD symptoms due to 
combat.  He reported continued PTSD symptoms, including sleep 
disturbance, nightmares, nervousness, avoidance of crowds and 
people, and difficulty discussing his traumas. The veteran 
explained that he had been dealing with the fears of Vietnam 
for over 30 years, and this had affected all areas of his 
life.  His affect was noted to be labile, and his mood 
dysphoric.  His GAF was 45.  

In May 2002 and November 2002, the veteran had continuing 
complaints regarding his PTSD, and a GAF of 41 was assigned 
on both occasions.  In August 2004, his GAF was 44 and on 
another occasion that same month it was 43; it was also 43 in 
November 2004.  In January 2005, treatment continued with GAF 
scores of 43 and 45, and in March 2005, his GAF was 43.  In 
June 2005, the examiner noted that the veteran had been 
treated by him for the past twelve years for symptoms of 
PTSD.  It was noted that he has flashbacks, intrusive 
thoughts, nightmares, memory disturbances, and is always very 
irritable and short tempered.  The veteran reported problems 
with short term memory, and difficulty concentrating and 
establishing both social and occupational relationships.  It 
was reported that he had a flattened affect and 
circumstantial speech as well as disturbances in mood and 
motivation.  The examiner stated that in his opinion, the 
veteran is unable to work due to his mental condition.  The 
diagnosis was, PTSD and the GAF was 41. 

The veteran was examined by VA in August 2005.  The veteran 
complained of sleeping poorly and having nightmares a few 
times a month.  He noted that he has no friends and does not 
socialize.  He complained of irritability, and poor 
concentration.  On examination, it was noted that he was 
casually, but neatly dressed and demonstrated fairly good 
personal hygiene although he was unshaven.  He initially 
presented as very angry and agitated.  He was noted to 
display vigilance when entering the room.  His mood was angry 
and dysphoric.  His affect was congruent.  His thought 
processes were within normal limits.  He was oriented times 
four with no evidence of gross memory loss or impairment.  It 
was noted that he did, however, lose his train of thoughts 
several times during the session. The examiner stated that 
the veteran had intrusive thoughts of Vietnam as well as 
nightmares.  It was indicated that he felt detachment from 
others and difficulty staying a sleep, irritability, 
difficulty concentrating, hypervigilance, and an exaggerated 
startle response.  The diagnosis was, PTSD, and the GAF was 
45.  The examiner stated that the veteran suffers from 
chronic and severe symptoms of PTSD that have adversely 
affected his psychosocial functioning and his quality of 
life.  The examiner indicated that due to the chronicity and 
severity of the veteran's symptoms as well as his limited 
response to treatment over the last several years, the 
veteran's prognosis is poor.  

Treatment of the veteran continued into 2006, with a GAF of 
41 in January 2006, and of 45 in May 2006.  In June 2006, the 
veteran's VA treating physician reported that the veteran has 
flashbacks, intrusive thoughts, nightmares, memory 
disturbances, and is always very irritable and short 
tempered.  It was noted that anger and anxiety will not let 
him be around other people.  The examiner reported that the 
veteran lives a solitary life in the country, with no close 
neighbors or friends.  The veteran was reported to have 
problems with short term memory and concentration.  The 
examiner stated that the veteran has a flattened affect and 
circumstantial speech most of the time, with disturbances in 
mood and motivation with impairment in abstract thinking.  It 
was stated that due to the chronicity, severity and 
deteriorating course of this illness, it was the examiner's 
opinion that the veteran is unable to work because of his 
mental condition.  

In July 2006, the veteran underwent a VA examination.  The 
claims file was reviewed.  It was noted that the veteran was 
cooperative, but that his speech was rambling without any 
clear focus on the question asked.  The veteran reported 
sleep disturbance, anger, impaired concentration, and 
flashbacks.  It was noted that he is socially isolated, stays 
at home, and lives in the woods.  He does not maintain any 
social relationships.  On examination the veteran was noted 
to show no indication of neglect of personal care.  He was 
fully oriented.  His speech was rambling and he showed a lack 
of judgment in his understandings of an adequate response.  
Some impairment in communication was noted.  His mood was 
mildly anxious.  Memory and concentration were impaired, 
insight was poor and judgment was functional.  The examiner 
reported that the findings were of continuing symptoms of 
PTSD that cause discomfort and significant impairment, 
especially in social life.  The finding was, PTSD, and the 
GAF was 50, noted to be based on serious impairments in 
social life associated with PTSD.  

A review of the evidence in the file leaves a clear 
impression that the veteran has a demonstrable inability to 
obtain or retain employment due to his PTSD throughout the 
appeal period.   The veteran has consistently been assigned 
GAF scores in the 40s which are indicative of serious 
symptoms, including serious impairment in social or 
occupational functioning.  His examiners have on more than 
one occasion stated that he is not able to work due to his 
PTSD and he has also been noted to be socially isolated with 
serious social impairments.  He does not socialize at all, 
has become increasingly isolative, is unable to form or 
maintain interpersonal relationships, and is withdrawn from 
interpersonal contacts.  Treatment records beginning in the 
1990s and continuing until 2006 have consistently shown him 
to be irritable, angry not trusting of anyone, and choosing 
to isolate himself at home.  He has continually had a 
depressed mood, a flat affect, nightmares, and intrusive 
thoughts.  

In this case, the Board finds that the overall level of the 
veteran's PTSD symptomatology approaches that which warrants 
the assignment of a 100 percent rating under the old version 
of Diagnostic Code 9411 for the entire appeal period.  See 38 
C.F.R. § 4.7.   Accordingly, a 100 percent schedular rating 
is assigned.  



TDIU

Because the Board has granted a 100 percent schedular 
disability rating for PTSD, the veteran's claim of 
entitlement to TDIU is rendered moot.  TDIU is only warranted 
for where the schedular rating is less than total.  See 38 
C.F.R. § 4.16(a) (2008).  A claim for TDIU may not be 
considered when a 100 percent rating is in effect.  See 
VAOPGCPREC 6-99; see also Herlehy v. Principi, 15 Vet. App. 
33 (2001).  Accordingly, the issue of entitlement to TDIU is 
dismissed as no benefit remains to be awarded and no 
controversy remains.  


ORDER

An initial disability evaluation of 100 percent for PTSD is 
granted, effective from August 20, 1996, subject to governing 
regulations concerning the payment of monetary benefits.

The veteran's claim of entitlement to TDIU is dismissed as 
moot.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


